DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Final rejection (hereinafter “Response”) dated 08/14/2021.  Claim(s) 1-3, 5-6, and 8-17 are presently pending.  Claim(s) 4 and 7 are canceled.  Claim(s) 11-12 are amended.

Response to Arguments
Regarding the rejection of claim(s) 1-3, 5-6, and 8-17 under 35 USC 103 as being unpatentable over Todman (GB 2443886 A) in view of Risager (US Pat. Pub. No. 2010/0119369 A), the applicant(s) argues that these references, separately or combined, do not teach that the shutdown procedure comprises adjusting, at a second time after the first time and before power production of the first subset of wind turbine modules is completely terminated, the pitch of the second subset of wind turbine modules to increase a thrust of the second sunset of the wind turbine modules, as required by claims 1 and 17.  
While this rejection was upheld in the Office Action of 09/13/2021, upon further consideration of the applicant’s arguments as contained in the response of 08/14/2021 and Pre-Appeal Brief of 10/07/2021, the Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1-3, 5-6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “adjusting, at a second time after the first time and before power production of the first subset of wind turbine modules is completely terminated, the pitch of the second subset of wind turbine modules to increase a thrust of the second sunset of the wind turbine modules” in lines 15-18, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
While claim 1 was previously rejected under 35 USC 103 as being unpatentable over Todman in view of Risager, upon further consideration of the applicant(s) arguments against this rejection as contained in the response of 08/14/2021 and Pre-Appeal Brief of 10/07/2021, the Office has found these arguments persuasive, and the rejection of claim 1 is withdrawn.  Specifically, applicant(s) arguments on pg. 2, para. 3 and pg. 3, para. 2 of the Pre-Appeal Brief are found to be persuasive, since, while Risager does teach a process of pitching rotor blades of a rotor in the manner claimed in the cited limitation, Risager discloses this process only for a single-rotor wind turbine, thereby this teaching is made specifically in the context of controlling the subset of rotors that are being shutdown (a “first subset” in the context of the claims) rather than in controlling a reacting subset of rotors (the “second subset” in the context of the claims), as is required by claim 1.  It is thus conceded by the Examiner that, when considered as a whole, Todman as modified by Risager alone fails to fully teach the above cited limitation.  Further, no additional modifying reference has been found in the prior art to provide the teachings lacking in Risager (namely that one of ordinary skill in the art could apply a control process for controlling a single wind turbine rotor to reduce tower oscillation during the shutdown of that rotor, and instead apply that control process to a second subset of rotors reacting to the shutdown of a first subset of rotors on a multi-rotor wind turbine).   It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 17, the limitation “adjusting, at a second time after the first time and before power production of the first subset of wind turbine modules is completely terminated, the pitch of the second subset of wind turbine modules to increase a thrust of the second sunset of the wind turbine modules” in lines 17-20, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
While claim 17 was previously rejected under 35 USC 103 as being unpatentable over Todman in view of Risager, upon further consideration of the applicant(s) arguments against this rejection as contained in the response of 08/14/2021 and Pre-Appeal Brief of 10/07/2021, the Office has found these arguments persuasive, and the rejection of claim 17 is withdrawn.  Specifically, applicant(s) arguments on pg. 2, para. 3 and pg. 3, para. 2 of the Pre-Appeal Brief are found to be persuasive, since, while Risager does teach a process of pitching rotor blades of a rotor in the manner claimed in the cited limitation, Risager discloses this process only for a single-rotor wind turbine, thereby this teaching is made specifically in the context of controlling the subset of rotors that are being shutdown (a “first subset” in the context of the claims) rather than in controlling a reacting subset of rotors (the “second subset” in the context of the claims), as is required by claim 17.  It is thus conceded by the Examiner that, when considered as a whole, Todman as modified by Risager alone fails to fully teach the above cited limitation.  Further, no additional modifying reference has been found in the prior art to provide the teachings lacking in Risager (namely that one of ordinary skill in the art could apply a control process for controlling a single wind turbine rotor to reduce tower oscillation during the shutdown of that rotor, and instead apply that control process to a second subset of rotors reacting to the shutdown of a first subset of rotors on a multi-rotor wind turbine).   It is thus concluded that, due to the limitation designated above, the claim language of claim 17 is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745